The application of the above-named defendant for a review of the sentence of Twenty (20) years with the last Ten (10) years to be suspended imposed on September 20, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Mark Bauer, Montana Defender Project, for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.